DETAILED ACTION
Status of Application
Claims 1-10 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blandin et al. (US 20110227828 A1)
Regarding claim1, Blandin teaches a wheel device with fast scrolling module comprising: a fixing unit, which includes a fixing base, a first bracket connected to the 
and a second bracket connected to the first bracket; (Para 29. Fig. 3B, 4: carriage 305 is second bracket)
a wheel unit, which includes a wheel disposed on the first bracket, and a ratchet tooth surface disposed on one side of the wheel, the wheel rotating relative to the first bracket; (Para 32-33.  The wheel 300 rotate relative to the first bracket)
and a mobile unit translating relative to the wheel unit, which includes a moving body disposed on the second bracket, and an elastic supportive body disposed on the moving body, (Para 28-33.  The mobile unit is cam 390 which is on the wheel)
wherein the mobile unit moving between a first position and a second position, when the mobile unit moving to the first position, the elastic supportive body touching the ratchet tooth surface; when the mobile unit moving to the second position, the elastic supportive body being separated from the ratchet tooth surface. (Para 28-33.  The arm moved by the cam to be in contact with the corrugated surface and the arm is supported by the spring 395))

	Regarding claim 2, Blandin already teaches the wheel device with fast scrolling module as claimed in claim 1, 
wherein the second bracket is provided with a first partition, a second partition spaced from the first partition, and at least one horizontal rod disposed between the first partition and the second partition, and wherein the horizontal rod penetrates the second partition and protrudes, and the moving body is disposed on the horizontal rod.(Fig. 4 

Regarding claim 9, Blandin already teaches the wheel device with fast scrolling module as claimed in claim 1, 
And Blandin further teaches wherein a recess is disposed on a side of the wheel, and a circular protrusion disposed in the recess, (Fig. 3B: 300 is the wheel with space in side, and the circular protrusion is the circular portion under the ratchet tooth as shown in 3B)
and wherein the ratchet tooth surface is disposed on an outer edge of the circular protrusion. (Para 33. Fig. 3B shows the ratchet tooth surface)
	 
Allowable Subject Matter
Claims 3-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626